People v Best (2018 NY Slip Op 01219)





People v Best


2018 NY Slip Op 01219


Decided on February 22, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 22, 2018

108162

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,  
vKWESI D. BEST, Appellant.

DECISION AND ORDER ON MOTION
Motion for reargument and reconsideration.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion is granted, the memorandum and order decided and entered October 19, 2017 is vacated, and the attached memorandum and order is substituted therefor.
Lynch, J.P., Devine, Rumsey and Pritzker, JJ., concur.